      Case: 1:19-cv-07821 Document #: 1 Filed: 11/27/19 Page 1 of 21 PageID #:1



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 FLO-TECH MECHANICAL SYSTEMS,
 INC. individually and as the                     Case No. 1:19-cv-07821
 representatives of a class of similarly
 situated persons and entities,

        Plaintiff,
 v.
                                                  JURY DEMANDED
 PROXY PROTECTION, LLC D/B/A FIRST
 AMERICAN CAPITAL,

        Defendant.

                              CLASS ACTION COMPLAINT

       NOW COMES the Plaintiff, FLO-TECH MECHANICAL SYSTEMS, INC. (“Plaintiff”),

by through its attorney, James C. Vlahakis, and asserts this Class Action Complaint

pursuant to the Telephone Consumer Protection Act of 1991, 47 USC §227, et seq. (at

times the “TCPA”) and Federal Rule of Civil Procedure 23(a) and 23(b)(3):

       I. Parties, Jurisdiction and Venue

       1.      Plaintiff is an Illinois corporation, located in Addison, Illinois.

       2.      Plaintiff maintains a telephone number, (630) 543-1497 (the “Facsimile

Number”), which is connected to a device that utilizes hardware and software to allow

the device to receive, store and print facsimiles (the “Facsimile Machine”).

       3.      The Facsimile Machine is located within this District.

       4.      Defendant    Proxy   Protection,     LLC   d/b/a   First   American   Capital

(“Defendant”) offers a wide variety of loan packages.

       5.      Defendant is incorporated in the State of California.

       6.      Defendant’s registered agent, CT Corporation System, is located at 818

Seventh Street, Suite 930, Los Angeles 90017.

       7.     This Court has personal jurisdiction over Defendant because it committed

                                              1
      Case: 1:19-cv-07821 Document #: 1 Filed: 11/27/19 Page 2 of 21 PageID #:1



tortious acts within this judicial district by and through the transmission of unsolicited

facsimile advertisements to Plaintiff, and upon information and belief, other similar

transmissions of unsolicited advertising facsimiles to dozens of other persons located

within this judicial district.

       8.      Because of the fact that Defendant sent an unsolicited advertisement to

Plaintiff without a prior existing business relationship (“EBR”), it is plausible that

Defendant also sent over forty similar unsolicited advertisements facsimile transmission

to telephone facsimile machines located within the State of Illinois, and in particular,

this judicial district.

       9.      Defendant transacted business within this judicial district through its

actions in sending unsolicited facsimile based advertisements to Plaintiff in this district

and to dozens of other persons. Defendant also transacted business in this district

through the promotion of its webpage and sales to persons in this district resulting from

facsimile advertisements like the one sent to Plaintiff.

       10.     Venue is proper because the subject facsimiles were sent to and received

within this judicial district.

       11.      Supplemental jurisdiction exists for Plaintiff’s state law claim under the

Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/1, et seq.

       II. Summary Of The TCPA

       12.      The TCPA makes it unlawful for any person to “use any telephone

facsimile machine, computer or other device to send, to a telephone facsimile machine,

an unsolicited advertisement.” 47 U.S.C. §227(b)(1)(C).

       13.      “The term ‘unsolicited advertisement’ means any material advertising the

commercial availability or quality of any property, goods, or services which is

transmitted to any person without that person's prior express invitation or permission,


                                             2
     Case: 1:19-cv-07821 Document #: 1 Filed: 11/27/19 Page 3 of 21 PageID #:1



in writing or otherwise.” 47 U.S.C. §227(a)(5).

      14.      “The term ‘telephone facsimile machine’ means equipment which has the

capacity (A) to transcribe text or images, or both, from paper into an electronic signal

and to transmit that signal over a regular telephone line, or (B) to transcribe text or

images (or both) from an electronic signal received over a regular telephone line onto

paper.” 47 U.S.C. §227(a)(3).

      15.      Congress enacted the TCPA to combat unsolicited facsimiles:

               Congress also took account of the “interference,
               interruptions, and expense” resulting from junk faxes,
               emphasizing in the same Report that “[i]n addition to the
               costs associated with the fax advertisements, when a
               facsimile machine is receiving a fax, it may require several
               minutes or more to process and print the advertisement.
               During that time, the fax machine is unable to process
               actual business communications.”

See, Rules and Regulations Implementing the Telephone Consumer Protection Act of

1991, Report and Order, 18 FCC Rcd 14014, 14131-32 (2003) (the “2003 TCPA Report

and Order”) at para. 201 (quoting H.R. REP. NO. 102-317 at 25 (1991)),

https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-153A1.pdf.

      16.      Unsolicited facsimiles prevent telefax machines from receiving authorized

facsimiles, prevent their use for authorized outgoing facsimiles, cause undue wear and

tear on the recipients’ telefax machines, and require additional labor to attempt to

discern the source and purpose of the unsolicited advertising message.

      17.      The prohibitions of TCPA is not limited to unsolicited facsimiles that are

sent to “conventional stand-alone telephone facsimile machine.”

      18.      According to the FCC’s 2003 TCPA Report and Order, unsolicited

advertising facsimiles sent to computer based facsimile receipt and delivery systems are

prohibited by the TCPA:



                                            3
     Case: 1:19-cv-07821 Document #: 1 Filed: 11/27/19 Page 4 of 21 PageID #:1



              We conclude that faxes sent to personal computers
              equipped with, or attached to, modems and to computerized
              fax servers are subject to the TCPA’s prohibition on
              unsolicited faxes . . . . The record confirms that a
              conventional stand-alone telephone facsimile machine is
              just one device used for this purpose; that developing
              technologies permit one to send and receive facsimile
              messages in a myriad of ways. Today, a modem attached to
              a personal computer allows one to transmit and receive
              electronic documents as faxes. “Fax servers” enable
              multiple desktops to send and receive faxes from the same
              or shared telephony lines.
              The TCPA’s definition of “telephone facsimile machine”
              broadly applies to any equipment that has the capacity to
              send or receive text or images. The purpose of the
              requirement that a “telephone facsimile machine” have the
              “capacity to transcribe text or images” is to ensure that the
              prohibition on unsolicited faxing not be circumvented.
              Congress could not have intended to allow easy
              circumvention of its prohibition when faxes are
              (intentionally or not) transmitted to personal computers
              and fax servers, rather than to traditional stand-alone
              facsimile machines.

      19.      Pursuant to the TCPA, the person or entity sending an advertising

facsimile bears the burden of proof as to whether it had permission of the facsimile

recipient to send an unsolicited facsimile advertisement. 47 U.S.C. §227(b)(1)(C)(i).

      20.      One way a sending party can demonstrate permission is through having

an EBR with the receiving party.

      21.      The burden of proving EBR is on the party that sends a facsimile.

      22.      According to the Report and Order and Third Order on Reconsideration

(the “2006 FCC Order”).

              12. To ensure that the EBR exemption is not exploited, we
              conclude that an entity that sends a facsimile
              advertisement on the basis of an EBR should be
              responsible for demonstrating the existence of the EBR.
              The entity sending the fax is in the best position to have
              records kept in the usual course of business showing an
              EBR, such as purchase agreements, sales slips,
              applications and inquiry records. We emphasize that we are
              not requiring any specific records be kept by facsimile

                                            4
     Case: 1:19-cv-07821 Document #: 1 Filed: 11/27/19 Page 5 of 21 PageID #:1



             senders. Should a question arise, however, as to the
             validity of an EBR, the burden will be on the sender to show
             that it has a valid EBR with the recipient.
                                        ***
             14. In the event a recipient complains that its facsimile
             number was not provided to the sender, the burden rests
             with the sender to demonstrate that the number was
             communicated in the context of the EBR.

             15. . . . We also reiterate that senders of facsimile
             advertisements must have an EBR with the recipient in
             order to send the advertisement to the recipient’s facsimile
             number. The fact that the facsimile number was made
             available in a directory, advertisement or website does not
             alone entitle a person to send a facsimile advertisement to
             that number.

See, https://apps.fcc.gov/edocs_public/attachmatch/FCC-06-42A1.pdf.

      III. Defendant’s Business Purpose

      23.   Defendant is in the business of providing loans, described as “capital”, to

businesses. Defendant’s webpage, www.1stamericancapital.com, states, “The Capital

You Need, To Grow Your Business, Now!” as depicted by the below screen capture

obtained on 11/26/2019:




                                          5
     Case: 1:19-cv-07821 Document #: 1 Filed: 11/27/19 Page 6 of 21 PageID #:1



      IV.   The Subject Facsimile

      24.     On November 13, 2019, Defendant transmitted (or caused to be

transmitted) an unsolicited facsimile advertisement to Plaintiff’s Facsimile Number (the

“Subject Facsimile”).

      25.     A true and accurate image of the Subject Facsimile is depicted below:




                                           6
     Case: 1:19-cv-07821 Document #: 1 Filed: 11/27/19 Page 7 of 21 PageID #:1



       26.     The Subject Facsimile is an “unsolicited advertisement” as defined by

47U.S.C. §227(a)(5) based upon is promotion and offer of a “line of credit” to Plaintiff

and other similarly situated persons.

       27.     The Subject Facsimile falsely states, “We spoke back in August.”

       28.     Defendant promoted credit lines through the composition of and sending

of similar unsolicited advertisements to consumers in this State.

       29.     As set forth above, Defendant sent the Subject Facsimile to Plaintiff’s

Facsimile Number for its financial benefit.

       30.     Defendant would have obtained a financial benefit if Plaintiff accepted the

proposed credit line through Defendant that was promoted on the Subject Facsimile as

a result of Plaintiff calling the telephone number identified on the Subject Facsimile.

       31.     Upon information and belief, the telephone number on the Subject

Facsimile, 888-269-1480, is registered and/or affiliated with Defendant.

       32.    Defendant knew of and authorized the transmission of the Subject

Facsimile.

       33.     Plaintiff did not consent to the Subject Facsimile.

       34.     Plaintiff did not request the Subject Facsimile.

       35.     Plaintiff did not solicit the Subject Facsimile.

       36.     The sending of the Subject Facsimile by Defendant violated the TCPA.

       37.     The Subject Facsimile is representative of Defendant’s unlawful conduct

towards other Illinois based recipients of identical or similar unsolicited facsimiles.

       38.     Accordingly, on behalf of itself and all others similarly situated, Plaintiff

brings this civil action to certify a class of persons and entities who were sent facsimile

advertisements, by Defendant, without recipients’ prior express invitation or

permission.

                                              7
     Case: 1:19-cv-07821 Document #: 1 Filed: 11/27/19 Page 8 of 21 PageID #:1



       39.        The Subject Facsimile, by offering business credit lines, was and is an

“unsolicited advertisement” as defined by 47 U.S.C. §227(a)(5) because the Subject

Facsimile advertised and promoted the commercial availability of property, goods

and/or services.

       40.        As set forth above, Defendant sent the Subject Facsimile to Plaintiff’s

Facsimile Number for its financial benefit.

       41.        The Subject Facsimile was sent to Plaintiff without Plaintiff’s “prior

express invitation or permission, in writing or otherwise.” 47 U.S.C. §227(a)(5).

       42.        To the best of Plaintiff’s knowledge, information and belief, Defendant has

or had no prior established business relationship with Plaintiff.

       43.        Plaintiff’s receipt of the Subject Facsimile caused Plaintiff to suffer

concrete and actual harm. For example, Plaintiff, as recipient of the Subject Facsimile,

temporarily lost the use of its Facsimile Machine and its paper, ink and toner for a

period of time.

       44.        Further, receiving, viewing and printing the Subject Facsimile wasted the

Plaintiff’s valuable time and the time of one of its employees. The time wasted to review

the Subject Facsimile could have been spent on something else.

       45.        The transmission of the Subject Facsimile interrupted and disturbed

Plaintiff’s right of privacy and right to not be disturbed with unsolicited advertising

facsimiles.

       46.        The transmission of the Subject Facsimile to Plaintiff’s Facsimile Number

tied up Plaintiff’s Facsimile Number, caused Plaintiff’s Facsimile Machine to use data,

resulted in the unnecessary use of computer storage space and unauthorized usage of

the Facsimile Machine’s software and hardware.

       47.        Contacting the sender of an unsolicited facsimile for the purpose of telling


                                               8
     Case: 1:19-cv-07821 Document #: 1 Filed: 11/27/19 Page 9 of 21 PageID #:1



the sending party to stop sending unsolicited facsimiles wastes the time of the recipient.

     V.      Vicarious Liability for Violations of the TCPA

       48.     As a “seller” of “unsolicited advertisements,” Defendant can be vicariously

liable for utilizing other third-parties to send unsolicited advertising facsimiles to

Plaintiff and other persons.

       49.    "Absent a clear expression of Congressional intent to apply another

standard, the Court must presume that Congress intended to apply the traditional

standards of vicarious liability with which it is presumed to be familiar, including the

alter ego and agency doctrines." Thomas v. Taco Bell Corp., 879 F. Supp.2d 1079, 1084

(C.D. Cal. 2012).

       50.      Vicarious liability and agency principles apply under the TCPA to hold a

party responsible and liable for TCPA violations committed by a third-party vendor. For

example, in Gomez v. Campbell-Ewald Co., 768 F.3d 871 (9th Cir. 2014), the plaintiff

alleged that the defendant, Campbell-Ewald Company (“Campbell”), had instructed or

allowed a third-party vendor to send unsolicited text messages on behalf of the United

States Navy –- with whom Campbell-Ewald had a marketing contract. Gomez, 768 F.3d

at 873. Campbell argued that it could not be held liable for the alleged TCPA violations

since it had outsourced the dialing and did not actually make any calls on behalf of its

client. Id. at 877. The Ninth Circuit rejected this argument and ruled that the TCPA

allowed for vicarious liability. Id. at 878-79 (a “defendant may be held vicariously liable

for TCPA violations where the plaintiff establishes an agency relationship, as defined by

federal common law, between the defendant and a third-party caller.”).

       51.     Defendant is vicariously liable for any violations of the TCPA caused by

any third-parties, because, on information and belief, Defendant compensated any third-

party if a person receiving the Subject Facsimile accepted a line of credit through


                                            9
     Case: 1:19-cv-07821 Document #: 1 Filed: 11/27/19 Page 10 of 21 PageID #:1



Defendant.

       52.      The TCPA authorizes an aggrieved person to be awarded statutory

damages of $500 for each unlawful facsimile. 47 U.S.C. § 227(b).

       53.      The TCPA allows a court "in its discretion" to increase the award up to a

maximum of treble damages where a defendant "willfully or knowingly violated" the

statute. 47 U.S.C. § 227(b)(3). "Willfully" and "knowingly" are not defined by any specific

section of the TCPA.

       54.      The Communications Act of 1943, which contains the TCPA, defines acting

"willfully" as a voluntary act, but does not require knowledge that the act violates the

statute. The terms "willfully" or "knowingly" simply require that the actions of Defendant

to be intentional or volitional, as opposed to accidental or inadvertent. Plaintiff is not

required to demonstrate that Defendant must have known that the conduct would

violate the statute. See Sengenberger v. Credit Control Services, Inc., 2010 U.S. Dist.

LEXIS 43874, 2010 WL 1791270, at *6 (N.D. Ill. May 5, 2010), [*22] adhered to on

reconsideration, No. 09 C 2796, 2010 U.S. Dist. LEXIS 142528, 2010 WL 6373008 (N.D.

Ill. June 17, 2010).

       55.      The plain language of 47 U.S.C. § 227(b) makes the sender of an

unauthorized commercial facsimile strictly liable, so interpreting "willfully" as requiring

a volitional act.

       56.      Plaintiff "need not prove that [D]efendant had knowledge of the TCPA's

provisions in order to establish that the [D]efendant willfully or knowingly violated the

TCPA." Stewart v. Regent Asset Mgmt. Solutions, 2011 U.S. Dist. LEXIS 50046, 2011 WL

1766018, at *2 (N.D. Ga. May 4, 2011) (citing Charvat v. Ryan, 116 Ohio St. 3d 394,

2007-Ohio-6833, 879 N.E.2d 765, 770).

     VI.     Causes of Action


                                            10
     Case: 1:19-cv-07821 Document #: 1 Filed: 11/27/19 Page 11 of 21 PageID #:1



         COUNT I – Individual Claim vs. Defendant for Violations of the TCPA
       57.     Plaintiff incorporate the above paragraphs as if fully set forth.

       58.     The Subject Facsimile was an unsolicited advertisement as contemplated

by the TCPA.

       59.     The TCPA provides a private right of action to bring this action on behalf

of Plaintiff. 47 U.S.C. §227(b)(3).

       60.     Defendant     violated   the   TCPA   and   the   regulations   promulgated

thereunder by sending the Subject Facsimile to Plaintiff without Plaintiff’s permission

and without a valid EBR.

       61.     Defendant intentionally sent the Subject Facsimiles to Plaintiff.

       62.     Defendant intentionally violated the TCPA by sending or causing the

Subject Facsimile to be sent to Plaintiff without Plaintiff’s permission and without a

valid EBR.

       WHEREFORE, Plaintiff, in its individual capacity, demands judgment in its favor

and against Defendant as follows:

               a.      award Plaintiff up to $1,500 for Defendant’s violation of the
                       TCPA of sending it junk facsimiles without its consent
                       and/or without an EBR;

               b.      enjoin Defendant from additional violations of the TCPA;
                       and

               c.      award pre-judgment interest, costs, and such further relief
                       as the Court may deem just and proper.


     VII.    Class Action Allegations

       63.     Plaintiff incorporates Sections I through II as if fully set forth above.

       64.     Common questions of law and fact apply to the claims of all class

members. The common material questions of fact and law include, but are not limited

to, the following:


                                              11
    Case: 1:19-cv-07821 Document #: 1 Filed: 11/27/19 Page 12 of 21 PageID #:1



            a. Whether    Defendant         sent      the     unsolicited    fax
               advertisements;

            b. Whether the facsimiles advertised the commercial
               availability or quality of property, goods, or services;

            c. The manner and method Defendant used to compile or
               obtain the list of fax numbers to which it sent the Subject
               Facsimiles:

            d. Whether Defendant faxed advertisements without first
               obtaining the recipients’ prior invitation or permission;

            e. Whether Defendant violated the provisions of 47 U.S.C. §227
               and the regulations promulgated thereunder;

            f.   Whether Defendant should            be   enjoined   from   faxing
                 advertisements in the future;

            g. Whether Plaintiff and the other members of the class are
               entitled to statutory damages; and

            h. Whether the Court should award treble damages.


      65.         Plaintiff’s claims are typical of the claims of all class members.


      66.         Plaintiff and other members of the class received the same or similar

facsimiles as the facsimiles sent by or on behalf of Defendant advertising products,

goods and/ or services of Defendant during the Class Period.

      67.         Defendant has acted in the same or in a similar manner with respect to

Plaintiff and all the class members by sending Plaintiff and each member of the class

the same or similar facsimiles, which were sent without prior express invitation or

permission.

      68.         Plaintiff is making the same claims and seeking the same relief for itself

and all class members based upon the same federal statute.

      69.         Plaintiff will adequately represent and protect the interests of the class and

has no interest that conflict with absent class members.

      70.         Plaintiff’s counsel, James C. Vlahakis, is an experienced consumer class

                                                12
    Case: 1:19-cv-07821 Document #: 1 Filed: 11/27/19 Page 13 of 21 PageID #:1



action litigator. For example, Mr. Vlahakis has been appointed to serve as a Steering

Committee Member in the case of In re: Apple Inc. Device Performance Litigation, 18-MD-

02827 (N.D. Cal. May 5, 2018).

      71.     Additionally, Mr. Vlahakis has defended and/or prosecuted over two

hundred consumer-based civil actions since 1998.

      72.     The following is a summary of results obtained by Mr. Vlahakis:

             a. Class Action Settlements. In conjunction with class
                counsel, Mr. Vlahakis has received court approval of
                approximately two dozen FDCPA based class action
                settlements. Further, in conjunction with class counsel,
                courts have approved the following multi- million-dollar
                TCPA based class action settlements. See, e.g., In Re
                Capital One Telephone Consumer Protection Act Litigation,
                2012-cv-10064 (N.D. Ill.) ($75 million dollar TCPA based
                automated dialing system settlement); Prater v.
                Medicredit, Inc., 2014-cv-0159 ($6.3 million dollar TCPA
                based automated dialing system wrong party settlement);
                INSPE Associates v. CSL Biotherapries, Inc. (N.D. Ill.) ($3.5
                million fax based settlement);
             b. Class Certification Rulings. Defeating a TCPA cell-phone
                based class certification motion in Jamison v. First Credit
                Services, Inc., 290 F.R.D. 92 (N.D. Ill. Mar. 28, 2013),
                reconsideration denied, 2013 U.S. Dist. LEXIS 105352
                (N.D. Ill. July 29, 2013) and decertifying a TCPA based
                class action in Pesce v. First Credit Services, Inc., 2012
                U.S. Dist. LEXIS 188745 (N.D. Ill. June 6, 2012);
             c. Federal      Communication       Commission      (“FCC”)
                proceedings. Obtaining favorable declaratory relief for a
                client before the FCC relative to a TCPA junk facsimile-
                based cause of action (see FCC’s Order of October 30,
                2014, FCC14-164, in CG Docket Nos. 02-278 and 05-
                338); and
             d. Appellate proceedings. On September 5, 2019, the
                Consumer Finance Protection Bureau filed an amicus
                brief in support of Mr. Vlahakis’ client in an appeal
                pending before the U.S. Court of Appeals for the Seventh
                Circuit, Preston v. Midland Credit Management, Inc., 18-
                3119.

      73.     Class certification is appropriate because the prosecution of individual

actions by class members would: (a) create the risk of inconsistent adjudications that

                                           13
     Case: 1:19-cv-07821 Document #: 1 Filed: 11/27/19 Page 14 of 21 PageID #:1



could establish incompatible standards of conduct for Defendant, and/or (b) as a

practical matter, adjudication of the Plaintiff’s claims will be dispositive of the interests

of class members who are not parties.

       74.     Common questions of law and fact predominate over any questions

affecting only individual members, and a class action is superior to other methods for

the fair and efficient adjudication of the controversy because:

              a. The evidence of the absence of consent relative to putative
                 class members will result in the fair and efficient
                 adjudication of class members’ claims without the need
                 for separate or individualized proceedings;

              b. Evidence regarding defenses or any exceptions to liability
                 that Defendant may assert and attempt to prove will come
                 from business records and will not require individualized
                 or separate inquiries or proceedings;

              c. Defendant has acted and is continuing to act pursuant to
                 common policies or practices in the same or similar
                 manner with respect to all class members;

              d. The amount likely to be recovered by individual class
                 members does not support individual litigation;

              e. A class action will permit a large number of relatively
                 small claims involving virtually identical facts and legal
                 issues to be resolved efficiently in one proceeding based
                 upon common proofs;

              f.   This case is inherently manageable as a class action in
                   that Defendant:

                    (i) specifically targeted persons (both businesses and
                        individuals) to receive unsolicited facsimile
                        transmissions;

                    (ii) purchased a list of advertising leads from a third
                         party;

              g. This case is inherently manageable as a class action in
                 that Defendant:

                      (i) business records from Defendant will readily
                          identify class members and establish liability and
                          damages;

                                             14
     Case: 1:19-cv-07821 Document #: 1 Filed: 11/27/19 Page 15 of 21 PageID #:1



                      (ii) business records from one or more third-parties
                           will readily identify class members and establish
                           liability and damages;

              h. Liability and damages can be established for the Plaintiff
                 and the class with the same common proofs because
                 statutory damages are provided for in the statute and are
                 the same for all class members and can be calculated in
                 the same or a similar manner;

              i.   A class action will result in an orderly and expeditious
                   administration of claims and it will foster economics of
                   time, effort and expense;

              j.   A class action will contribute to uniformity of decisions
                   concerning the actions taken by Defendant; and

              k. the claims of the class are likely to go unaddressed absent
                 class certification.

       75.     More than forty (40) Illinois companies or persons in the State of Illinois

received the Subject Facsimile or something similar to the Subject Facsimile without

their consent and were harmed in a similar manner as alleged above by Plaintiff.

       76.     Upon information and belief, because unsolicited facsimiles are generally

sent out en masse, and because Plaintiff did not consent to receive the Subject

Facsimiles, it is plausible to allege that Defendant has individually or collectively sent,

and continue to send, dozens, and up to hundreds of similar unsolicited advertisements

via facsimile in violation of the TCPA.

       77.     The TCPA provides a private right of action to bring this action on behalf

of Plaintiff and the putative class members to redress Defendant’s violations of the Act

and provides for statutory damages. 47 U.S.C. §227(b)(3).

       78.     Plaintiff intends to certify a class which includes the Subject Facsimile and

all other similar unsolicited advertising facsimiles sent during the four years prior to the

filing of this civil action through the present.

       79.     The unlawful sending of the Subject Facsimile and other similar

                                             15
    Case: 1:19-cv-07821 Document #: 1 Filed: 11/27/19 Page 16 of 21 PageID #:1



unsolicited facsimiles to Plaintiff and other putative class members caused Plaintiff and

the putative class members to suffer damages.

      80.     The unlawful sending of the Subject Facsimile to Plaintiff and the unlawful

sending of other similar unsolicited facsimiles to class members caused Plaintiff and the

recipients to use and waste paper and toner when they printed the subject facsimiles.

      81.     The unlawful sending of the Subject Facsimile to Plaintiff and the unlawful

sending of other similar unsolicited facsimiles to class members occupied and/or

depleted their telephone lines, data lines, computer storage related to the operation of

their facsimile machines.

      82.     The unlawful sending of the Subject Facsimile to Plaintiff and the

unlawful sending of other similar unsolicited facsimiles to class members caused

Plaintiff and the class members and/or their employees to waste time receiving,

reviewing and routing the unsolicited and unlawful facsimiles.

      83.     This wasted time could have been spent on the Plaintiff’s and the other

class members’ business activities.

      84.     Just like with Plaintiff, Defendant cannot demonstrate that it had the

consent of the recipients of each facsimile advertisement.

      85.     The unlawful sending of the Subject Facsimile to Plaintiff and the unlawful

sending of other similar unsolicited facsimiles to class members interrupted the

Plaintiff’s and other class members’ privacy interests in being left alone and free from

unsolicited “junk” facsimiles.

      COUNT II – Class Action Based Claims vs. Defendant
      86.     Plaintiff incorporate the above paragraphs as if fully set forth.

      87.      Defendant    violated   the   TCPA   and   the   regulations   promulgated

thereunder by sending the Subject Facsimile to over forty putative class members


                                             16
     Case: 1:19-cv-07821 Document #: 1 Filed: 11/27/19 Page 17 of 21 PageID #:1



without the permission of the putative class members and/or without a valid EBRs.

       88.     Defendant intentionally violated the TCPA by sending or causing the

Subject Facsimile to be sent without the permission of the putative class members

and/or without a valid EBRs.

       89.     In accordance with FRCP 23(b)(1), (b)(2) and (b)(3), Plaintiff brings this

class action pursuant to the TCPA, on behalf of the following class of persons:

              All persons in the United States who (1) four years prior to
              the filing of this action, (2) were sent facsimiles advertising
              credit lines like the one attached to this Notice (attaching the
              Subject Fax).

       90.     Since Defendant has the burden of proof of demonstrating consent, it is

free to assert that it had obtained “prior express invitation or permission” to send fax

advertisements or that it has or had an established business relationship with proposed

class members.

       91.     Alternatively, Plaintiff intends the above class to include everyone who

received similar variations of unsolicited facsimile advertisement.

       92.     Alternatively, Plaintiff brings this class action pursuant to the TCPA, on

behalf of the following class of persons:

              All persons located in the State of Illinois who (1) four years
              prior to the filing of this action, (2) were sent facsimiles of
              advertising credit lines like the one attached to this Notice
              (attaching the Subject Fax).

       WHEREFORE, Plaintiff, on behalf of the above defined class members, demands

judgment in its favor and against Defendant:

              a. award class members up to $1,500 for Defendant’s
                 “willful or knowing” violations of the TCPA ;
              b. enjoin Defendant from additional violations of the TCPA;
                 and
              c. award pre-judgment interest, costs, and such further
                 relief as the Court may deem just and proper.


                                            17
     Case: 1:19-cv-07821 Document #: 1 Filed: 11/27/19 Page 18 of 21 PageID #:1




 COUNT III – Class Action Claim Pursuant to the Illinois Consumer Fraud Act

       93.      As alleged above, Defendant is and was engaged in commerce in the State

of Illinois with regard to Plaintiff.

       94.      Defendant violated Illinois Consumer Fraud Act, 815 ILCS 505/1, et seq.,

by sending or causing the Subject Facsimile to be sent to Plaintiff and other Class

Members.

       95.      The Facsimiles are “advertisement[s]” as the term is defined by Section

505/1(a) of the ICFA.

       96.      Plaintiff is a “person” as defined by Section 505/1(c) of the ICFA.

       97.      Defendant treated Plaintiff as a “consumer” as this term is defined by

Section 505/1(e) of the ICFA because it sought to solicit Plaintiff for what was being

advertised on the Subject Facsimile.

       98.      The Subject Facsimiles is an “advertisement” as this term is defined by

Section 505/1(a) of the ICFA.

       99.     According to Section 505/1(a) of the ICFA:

               The term “advertisement” includes the attempt by
               publication, dissemination, solicitation or circulation to
               induce directly or indirectly any person to enter into any
               obligation or acquire any title or interest in any merchandise
               and includes every work device to disguise any form of
               business solicitation by using such terms as "renewal",
               "invoice", "bill", "statement", or "reminder", to create an
               impression of existing obligation when there is none, or other
               language to mislead any person in relation to any sought
               after commercial transaction.

       100.      The Subject Facsimiles are a form of a “sale” as this term is defined by

Section 505/1(d) of the ICFA.

       101.      According to Section 505/1(d) of the ICFA, “[t]he term "sale" includes any

sale, offer for sale, or attempt to sell any merchandise for cash or on credit.”

                                             18
    Case: 1:19-cv-07821 Document #: 1 Filed: 11/27/19 Page 19 of 21 PageID #:1



      102.     The Subject Facsimile was a form of "trade" and/or "commerce" as these

terms are defined by Section 505/1(f) of the ICFA.

      103.     According to Section 505/1(f) of the ICFA:

             The terms "trade" and "commerce" mean the advertising,
             offering for sale, sale, or distribution of any services and any
             property, tangible or intangible, real, personal or mixed, and
             any other article, commodity, or thing of value wherever
             situated, and shall include any trade or commerce directly or
             indirectly affecting the people of this State.

      104.     The ICFA prohibits “[u]nfair methods of competition and unfair or

deceptive acts or practices.”

      105.     In relevant part, Section 505/2 states as follows:

             Unfair methods of competition and unfair or deceptive acts
             or practices, including but not limited to the use or
             employment of any deception, fraud, false pretense, false
             promise, misrepresentation or the concealment, suppression
             or omission of any material fact, with intent that others rely
             upon the concealment, suppression or omission of such
             material fact, or the use or employment of any practice
             described in Section 2 of the "Uniform Deceptive Trade
             Practices Act" . . . in the conduct of any trade or commerce.
             . ..

      106.     As alleged above and detailed below, Defendant violated Section

505/10a(a) of the ICFA.

      107.     Plaintiff did not consent to receiving the Subject Facsimile.

      108.     As set forth above, Defendant violated ICFA by transmitting the Subject

Facsimile without Plaintiff’s consent.

      109.     As set forth above, Defendant intentionally sent the Subject Facsimiles,

and the sending of the Subject Facsimiles constitutes an unfair or deceptive act or

practice "in the course of conduct involving trade or commerce.”

      110.     Plaintiff suffered tangible damages as a result of receiving the Subject

Facsimile in the form of wasted toner and paper, wear and tear of the subject facsimile


                                            19
     Case: 1:19-cv-07821 Document #: 1 Filed: 11/27/19 Page 20 of 21 PageID #:1



machine, and time wasted in terms of having to look at, print and dismiss the Subject

Facsimile for what it is – unsolicited junk.

       111.      Sending unsolicited facsimiles offends public policy. Not only is the

sending of unsolicited facsimiles unlawful under the TCPA, it is a misdemeanor criminal

offense under Illinois law. See 720 ILCS 5/26-3.

       112.      Sending unsolicited facsimiles is oppressive because unsolicited facsimiles

impose a lack of meaningful choice and/or an unreasonable burden upon recipients.

       113.      A practice of sending unsolicited faxes does deprive consumers of choice,

given that they cannot avoid such faxes without turning off their fax machines.

       114.      Costs that are imposed on an unwilling consumer can constitute a

substantial injury.

       115.      Because unsolicited facsimiles are generally sent out en masse, and

because Plaintiff did not consent to receive the Subject Facsimile, it is plausible to allege

that Defendant has sent, and continues to send, dozens, and up to hundreds of similar

unsolicited advertisements via facsimile in violation of ICFA.

       116.     On information and belief, more than forty (40) Illinois companies or

persons in the State of Illinois received similar unsolicited facsimiles as the Subject

Facsimile without their consent and were harmed in a similar manner as alleged above

by Plaintiff.

       117.      As alleged above, unsolicited faxes impose costs on unwilling consumers,

by wasting paper and toner, wearing down fax machines, and consuming employee time.

       118.      On information and belief, Defendant has sent at least three dozen similar

unsolicited facsimiles to people and/or business entities in Illinois.

       119.      Defendant’s practice of sending unsolicited facsimiles has violated Illinois

public policy, deprived persons and businesses of the choice to not receive advertising


                                               20
    Case: 1:19-cv-07821 Document #: 1 Filed: 11/27/19 Page 21 of 21 PageID #:1



faxes, and caused a significant amount of harm to consumers, taken in the aggregate.

      120.    Accordingly, the Complaint plausibly suggests that the aggregate harm

caused by this practice would constitute substantial harm and thus unfair within the

meaning of the ICFA.

      WHEREFORE, Plaintiff, in his individual capacity, demands judgment in its

favor and against all Defendant, as follows:

             a.     award Plaintiff and the class members an amount to be
                    determined to reimburse Plaintiff and the class members
                    for the amount of harm caused by Defendant’s violations of
                    ICFA;

             b.     award punitive damages;

             c.     award attorney’s fees and costs pursuant to ILCS
                    505/10a(c);

             d.     declare that Defendant vicariously liable for the conduct of
                    and third-party;

             e.     enjoin Defendant from additional violations of ICFA; and

             f.     that the Court award pre-judgment interest, costs, and
                    such further relief as the Court may deem just and proper.

 Plaintiff hereby demands a jury trial.


                                        Respectfully submitted,
Date: 11/27/2019
                                        Plaintiff FLO-TECH MECHANICAL SYSTEMS,
                                        INC., individually, and as the representatives
                                        of a class of similarly situated persons

                                        /s/ James C. Vlahakis
                                        Sulaiman Law Group, Ltd
                                        2500 South Highland Avenue #200
                                        Lombard, IL 60148
                                        Phone: (630) 581-5456
                                        jvlahakis@sulaimanlaw.com




                                          21
